Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s submission, filed 27 December 2021, has been entered and acknowledged by the examiner.
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (USPN 2019/0285950).

With regard to claim 1,
Liu et al. disclose a backlight unit (42) comprising: a light emitting unit including a plurality of light emitting elements (38); a light conversion sheet (28) having a plurality of light conversion patterns (120/122) disposed at positions corresponding to the plurality of light emitting elements; and a phosphor film (40) disposed on the light conversion sheet and including plurality of partition walls (256, see figure 50a) dividing a light emitting surface into a plurality of sub-blocks (therebetween), each sub-block formed between two adjacent partition 
With regard to claim 11,
Liu et al. disclose a display device comprising: a display panel (24); and a backlight unit (40) disposed under the display panel and emitting light to the display panel, wherein the backlight unit includes a light emitting unit having a plurality of light emitting elements (38), a light conversion sheet (28) having a plurality of light conversion patterns (120/122) disposed at positions corresponding to the plurality of light emitting elements, and a phosphor film (40) disposed on the light conversion sheet and including a plurality of partition walls (245, see figure 50a) dividing a light emitting surface into a plurality of sub-blocks, each sub-block formed between two adjacent partition walls, and the phosphor film (40) disposed in the plurality of sub-blocks, wherein the plurality of light conversion patterns (120/122) are separate apart from one another (by remainder of 28, see figure 28). 
With regard to claims 2, 12,
Liu et al. disclose the backlight unit of claims 1, 11, wherein the phosphor film includes a first transparent film (251) and a second transparent film (41) respectively disposed on upper and lower portions of the partition wall. 
With regard to claims 3, 13,
Liu et al. disclose the backlight unit of claims 2, 12, wherein the partition wall includes a transparent resin (246). 
With regard to claims 4, 14,

With regard to claims 5, 15,
Liu et al. disclose the backlight unit of claims 1, 11, wherein the partition wall (246) has a tapered shape (see figure 54). 
With regard to claims 6, 16,
Liu et al. disclose the backlight unit of claims 1, 11, wherein the light emitting unit further includes a reflector (114) disposed around the plurality of light emitting elements. 
With regard to claims 7, 17,
Liu et al. disclose the backlight unit of claims 1, 11, further comprising an optical sheet (245) disposed on the phosphor film. 
With regard to claims 8, 18,
Liu et al. disclose the backlight unit of claims 7, 17, wherein the partition wall has a maximum thickness the same as a thickness of the optical sheet (see figure 50c). 
With regard to claim 9, 19,
Liu et al. disclose the backlight unit of claims 1, 11, wherein the plurality of light conversion patterns adjusts an emission direction of light emitted from the light emitting element (lenses 120). 
With regard to claims 10, 20,
. 
Response to Arguments
	While the applicant argues that Liu et al. do not disclose the plurality of plurality of light conversion patterns to be separate apart from one another, the applicant respectfully disagrees, drawing the applications attention to at least figure 28 where patterns 120 and 122 are separated by the remainder of element 28. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879